Title: To James Madison from Samuel Carswell, 13 May 1816
From: Carswell, Samuel
To: Madison, James


        
          Sir
          Philadelphia 13th. May 1816
        
        Mr. Joseph Ray a Citizen of this City is desirous of obtaining the appointment of Consul at Pernambuco. I have on enquiry found him a Man of good character & I trust will discharge that duty with honor & integrity to the United States, should you think proper to give him the preference. With sentiments of high esteem I am Your obt. Hble Servt.
        
          Saml Carswell
        
      